The Honorable John E. Brown State Senator 17900 Ridgeway Drive Siloam Springs, Arkansas 72761-8866
Dear Senator Brown:
I am writing in response to your request for an opinion on four questions concerning a vacancy in the office of county sheriff. You pose the following questions:
  If a county sheriff resigns during the first twelve months after election and swearing in, how is the following handled:
1) Who appoints or elects the new sheriff?
2) How long is the term of the new sheriff?
  3) If the Quorum Court appoints or elects a new sheriff, is there another special election prior to the next general election for county sheriff?
  4) If someone is elected or appointed by the Quorum Court, can they run for re-election at the next general election?
RESPONSE
In my opinion the quorum court fills the vacancy in the office of sheriff. The appointed sheriff serves during the entire unexpired term of office and until his successor is elected and qualified. There is no provision for a special election and holding one would be contrary to law. The appointee is not eligible to succeed himself.
Question 1 — Who appoints or elects the new sheriff?
The quorum court appoints a new sheriff to fill the vacancy. This is made plain by A.C.A. § 14-14-1310 (Repl. 1998) and Amendments 29 and 55, § 4 of the Arkansas Constitution. "Arkansas Constitution Amendment 29, generally, provides for the filling of vacancies in elective county offices. Amendment 55 changes this procedure only to the extent that the quorum court is substituted for the governor as the appointing authority." Hawkins v. Stover, 274 Ark. 125, 126, 622 S.W.2d 667 (1981).See also, A.C.A. § 14-14-1310 (a)(1) ("[v]acancies in all county elective offices shall be filled by the county quorum court through the process of resolution as prescribed by law.") See also Op. Att'y. Gen. 88-353.
Question 2 — How long is the term of the new sheriff?
In my opinion the appointee serves for the entire unexpired portion of the term for which he was appointed. In Arkansas, county sheriffs serve two-year terms. See A.C.A. § 14-14-1302 (a). If the incumbent sheriff resigns, as you note, in "the first twelve months after election," the appointee will serve the remainder of the two-year term until replaced by a successor elected at, and sworn in after the next general election.See Arkansas Constitution, Amendment 29, § 4 ("[t]he appointee shall serve during the entire unexpired term in the office in which the vacancy occurs if such office would in regular course be filled at the next General Election is no vacancy had occurred.") It should also be noted that the appointee continues to serve until his "successor is elected and qualified." Arkansas Constitution, art. 19, § 5 and A.C.A. § 14-14-1310
(a)(2)(D).
Question 3 — If the Quorum Court appoints or elects a new sheriff, isthere another special election prior to the next general election forcounty sheriff?
In my opinion the answer to this question is "no." The vacancy is filled as described above. The constitutional provisions and statutes cited above set out the procedure for filling the vacancy. Any attempt at calling a special election would be unconstitutional as transgressing this procedure. See Hawkins v. Stover, 274 Ark. 125, 622 S.W.2d 667
(1981); and McCraw v. Pate, 254 Ark. 357, 494 S.W.2d 94 (1973).
Question 4 — If someone is elected or appointed by the Quorum Court, canthey run for re-election at the next general election?
The answer to this question is "no." The prohibition contained in Arkansas Constitution, Amendment 29, § 2 against an appointee succeeding himself applies to appointees to county offices. ("No person appointed under Section 1 shall be eligible for appointment or election to succeed himself.") See also A.C.A. 14-14-1310 (a)(2)(E) ("[n]o person appointed to fulfill a vacant or unexpired term of an elective county office shall be eligible for appointment or election to succeed himself.") See also
Ops. Att'y. Gen. Nos. 89-193 and 88-353.
Senior Assistant Attorney General Elana C. Wills prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:ECW/cyh